Citation Nr: 1030497	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-24 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death under 38 U.S.C.A. § 1310.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to September 
1945.  He died in June 2005.  The Appellant is the Veteran's 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in January 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In the rating decision in January 2006, the RO granted dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 (for a 
veteran rated totally disabled for a period of 10 or more years 
immediately preceding death), but denied dependency and indemnity 
compensation under 38 U.S.C.A. § 1310 (for a veteran who died of 
a service-connected disability).  As VA benefits under 
38 U.S.C.A. §§ 1310 and 1318 are not entirely the same, for 
example, there may be a special allowance under 38 C.F.R. 
§ 3.812(a) and (c) payable under 38 U.S.C.A. § 1310, but not 
payable under 38 U.S.C.A. § 1118, and there is a higher allowance 
under 38 C.F.R. § 3.1600 for burial benefits for a veteran who 
dies of a service-connected disability, the Board is proceeding 
with appellate review of the claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1310 (service connection for the 
cause of the Veteran's death). 

In August 2009, the Board remanded the claim for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. According to the death certificate, the Veteran died on June 
[redacted], 2005, at the age of 82; the immediate cause of death was acute 
myocardial infarction due to coronary artery disease; no other 
condition was listed as contributing to the cause of the death. 

2. At the time of the Veteran's death, service-connection was in 
effect for bronchitis with emphysema, associated with inactive 
pulmonary tuberculosis and inactive tuberculous pleurisy.  

3. Coronary artery disease was not affirmatively shown to have 
had onset during service; coronary artery disease was not 
manifest to a compensable degree within one year of separation 
from service; coronary artery disease is unrelated to an injury, 
disease, or event in service. 

4. Coronary artery disease was not caused by or made worse by the 
service-connected bronchitis with emphysema, associated with 
inactive pulmonary tuberculosis and inactive tuberculous 
pleurisy; and service-connected bronchitis with emphysema, 
associated with inactive pulmonary tuberculosis and inactive 
tuberculous pleurisy, did not cause or contribute substantially 
or materially to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute to the cause of the Veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303,3.310, 
3.312 (2009).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim of service connection for the cause of the veteran's 
death, the VCAA notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his death, (2) an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition, and (3) an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the Appellant with post-adjudication VCAA notice 
by letters, dated in May 2006, in September 2009, and in March 
2010.  The Appellant was notified of the evidence needed to 
substantiate the claim of service connection for cause of death, 
namely, evidence that the Veteran's service-connected disability 
caused or contributed to the Veteran's death or evidence the 
Veteran died of a service-connected injury or disease not yet 
service-connected.  The notice identified the Veteran's service-
connected disability.

The Appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that she could submit other records not in the custody of a 
Federal agency, such as private medical records, or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-connected 
condition and for a condition not yet service connected, and a 
statement indicating the disability the Veteran was service 
connected for during his life time).

As the VCAA notice came after the initial adjudication the timing 
of the notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was cured 
as after the RO provided content-complying VCAA notice, the claim 
was readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2010.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
medical records and private medical records.  

In statements dated in July 1979 and February 1980, the Veteran 
indicated that he could not work due to his respiratory problems 
and that his doctor put him on disability with the Social 
Security Administration (SSA).  The Appellant has not argued that 
the SSA records are relevant, VA is under no duty to obtain the 
records.  Golz v. Shinseki, 590 F.3d 1317 (2010) (there is no 
such duty to assist when there is no indication the SSA records 
are potentially relevant to the claim at issue).

As for the fatal coronary artery disease, in the absence of 
competent evidence, suggesting a nexus between coronary artery 
disease and an injury, disease, or event in service, but is too 
equivocal or lacking specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology, 
there is no possible association with service.  




Also in the absence of competent evidence suggesting a nexus 
between coronary artery disease and service-connected bronchitis 
with emphysema, associated with inactive pulmonary tuberculosis 
and inactive tuberculous pleurisy, or that the service-connected 
bronchitis with emphysema, associated with inactive pulmonary 
tuberculosis and inactive tuberculous pleurisy, caused or 
contributed to the cause of the Veteran's death, a VA medical 
opinion is not needed to decide the claim under the duty to 
assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79, 83-84 (2006).

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Appellant in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles for Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause of death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.





Legal Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

For a veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for heart disease if the disability is manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a).  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where an appellant is seeking service 
connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve 
in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not 
apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records, including the proceedings of a 
Board of Medical Officers, show that from April 1945 to September 
1945 the Veteran was hospitalized for treatment pulmonary 
tuberculosis.  The clinical findings and X-rays and the remainder 
of the service medical records contain no complaint, finding, 
history, sign, symptom, treatment, or diagnosis of heart disease.   
The Veteran received a disability discharge because of pulmonary 
tuberculosis. 

After service in a rating decision in October 1945, the RO 
granted service connection for pulmonary tuberculosis.  

VA records show that on VA examinations in May 1946 and in 
January 1949 the cardiovascular system was evaluated as normal.  
In May 1946, X-rays showed that the heart and great vessels were 
normal.  In January 1946, a chest X-ray was negative. 

VA records show that from October 1961 to February 1963 the 
Veteran was treated for active pulmonary tuberculosis and from 
1974 to 1978 he was followed as an outpatient.  There was no 
evidence of a cardiac abnormality.  On VA examinations in 
September 1978, in Apri l 1979, and in January 1980, there was no 
evidence of a cardiac abnormality.   In April 1979, an EKG was 
normal.  In May and June 1979, the Veteran was hospitalized for 
evaluation for consideration of home oxygen therapy.  EKGs showed 
nonspecific ST changes.  In January 1980, right ventricular 
hypertrophy could not be excluded on an EKG.  

Private medical records show that in July 1979 the Veteran was 
evaluated for syncope.  An EKG showed a right bundle branch 
block.

In a rating decision in March 1980, the RO increased the rating 
for pulmonary tuberculosis to 60 percent and granted a total 
disability rating for compensation based on individual 
unemployability, both effective from May 1979. 

VA records in March 2004 show that the Veteran's health problems 
included coronary atherosclerosis with angina pectoris and 
hypertension. 

Records of a private hospital show that on June [redacted], 2005, in the 
middle of the night the Appellant found the Veteran on the floor.  
Emergency response personnel found the Veteran in atrial 
fibrillation then in bradycardia and asystole and CPR was 
initiated.  At the hospital, an EKG was abnormal.  X-rays showed 
no evidence of acute cardiopulmonary abnormality.  The admitting 
diagnosis was acute myocardial infarction.  The Veteran died 
about four hours after admission.  

According to the death certificate, signed by the attending 
physician of the hospital, the cause of death was acute 
myocardial infarction due to coronary artery disease.  No other 
condition was listed as contributing to the cause of death.  No 
autopsy was performed.  

In the rating decision in January 2006, the RO granted the 
Appellant dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 on grounds that the Veteran had been rated totally 
disabled for a period of 10 or more years immediately preceding 
death, that is, from May 1979 to June 2005, but denied service 
connection for the cause of the Veteran's death under 38 U.S.C.A. 
§ 1310 (pertaining to a veteran who died of a service-connected 
disability).  



In July 2009, the Appellant's representative provided a list of 
articles about heart disease and pulmonary tuberculosis, 
including an article with the subject of acute myocardial 
infarction and pulmonary tuberculosis in a young female and the 
rate of tuberculosis in Kosovo. 

Analysis

Dependency and indemnity compensation under 38 U.S.C.A. § 1310 is 
payable to the surviving spouse of a Veteran if the Veteran died 
from a service-connected disability.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.

According to the death certificate, coronary artery disease was 
the underlying cause of the Veteran's death.  No other condition 
was listed as contributing to the cause of death.  At the time of 
the Veteran's death, the only service-connected disability was 
bronchitis with emphysema, associated with inactive pulmonary 
tuberculosis and inactive tuberculous pleurisy.

Coronary Artery Disease 

As for whether the fatal coronary artery disease resulted from a 
disease or injury or event, resulting in disease or injury, in 
service, on the basis of the service treatment records alone, 
coronary artery disease was not affirmatively shown to be present 
during service, and service connection under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a) is not established.  

Also as there is no competent evidence, either lay or medical, 
contemporaneous with or after service that coronary artery 
disease was noted, that is, observed during service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do not 
apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, EKG changes were first shown in 1979, 34 years 
after service, and coronary artery disease was first documented 
in 2004, almost 60 years after service.  In either event, heart 
disease was first manifested well beyond the one-year presumptive 
period following separation from service in 1945 for heart 
disease as a chronic disease under 38 U.S.C.A. § 1112 and 38 
C.F.R. §§ 3.307 and 3.309.

On the question of whether service connection may be granted on 
the basis that fatal coronary artery disease were first diagnosed 
after service, considering all the evidence, including that 
during and after service, under 38 C.F.R. § 3.303(d), coronary 
artery disease is not a condition under case law that has been 
found to be capable of lay observation.  Therefore the 
determination as to the presence or diagnosis of coronary artery 
disease in or since service is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent).

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377.





Coronary artery disease is not a simple medical condition, 
because it is not a condition a lay person can perceive through 
the senses as distinguished from an opinion or conclusion from 
one's own personal observation.  38 C.F.R. § 3.159 (Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience; lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (a witness must have personal knowledge in order to 
be competent to testify to a matter; personal knowledge is that 
which comes to the witness through the use of the senses.).  

And it is not argued or shown that the Appellant is qualified 
through specialized, education, training, or experience to offer 
a diagnosis of a coronary artery disease.  

Where, as here, there is a question of a diagnosis of coronary 
artery disease not capable of lay observation by case law and 
coronary artery disease is not a simple medication condition, the 
Board finds that on the evidence of record coronary artery 
disease began after service no early than 1979.  

Although the Appellant is competent to relate a contemporaneous 
medical diagnosis and to relate symptoms that later support a 
diagnosis of by a medical professional, there is no 
contemporaneous medical diagnosis or later diagnosis of a medical 
professional that pertains to the diagnosis of coronary artery 
disease early than 1979.  






And the Appellant does not argue and the record does not contain 
competent evidence that links the fatal coronary artery disease 
to a disease, injury, or event in service, and in the absence of 
competent evidence suggesting such an association, but is too 
equivocal or lacking in specificity to support a decision on the 
merits, and in the absence of credible evidence of continuity of 
symptomatology, there is no possible association with service, 
and VA is not required to further develop the claim under 
38 C.F.R. § 3.303(d), by obtaining a VA medical opinion under the 
duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Appellant's general evidentiary burden to establish all 
elements of a claim, including the nexus requirement to service 
under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. 
Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such 
competent evidence, the preponderance of the evidence is against 
the claim that fatal coronary artery disease was due to a 
disease, injury, or event in service, under 38 C.F.R. § 3.303(d), 
or under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) and (b) as 
previously discussed, and service connection for coronary artery 
disease as the cause of the Veteran's death is not established. 

Service-connected Bronchitis with Emphysema
Associated with Inactive Pulmonary Tuberculosis and Inactive 
Tuberculous Pleurisy

The Appellant asserts that the Veteran died of a service-
connected disability. 

According to the death certificate the Veteran died of underlying 
coronary artery disease, and as previously explained, the fatal 
coronary artery disease was not due to a disease, injury, or 
event in service, or was the fatal coronary artery disease 
manifest to a compensable degree within one year of separation of 
service.  


For these reasons, the fatal coronary artery disease was not a 
service-connected disability under 38 C.F.R. § 3.312(b), and 
service connection for the cause of the Veteran's death based on 
the underlying fatal coronary artery disease is not established.  
And the Appellant does not dispute that coronary artery disease 
was a cause of the Veteran's death. 

According to the death certificate, no other condition was listed 
as the cause of death or as contributing to the cause of death.  
At the time of the Veteran's death, the only service-connected 
disability was bronchitis with emphysema, associated with 
inactive pulmonary tuberculosis and inactive tuberculous 
pleurisy. 

Whereas here the determination involves a question of causation, 
that is, whether   the service-connected bronchitis with 
emphysema, associated with inactive pulmonary tuberculosis and 
inactive tuberculous pleurisy, caused or contributed to the cause 
of the Veteran's death, under certain circumstances, a lay person 
is competent to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, neither the principal nor contributory cause of 
death can be determined by one's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience); Layno at 469 (a witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.). 

And it is not argued or shown that the Appellant is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of the Veteran's death. 

Whereas here a lay opinion on the cause of the Veteran's death is 
not competent evidence, the Board rejects the Appellant's opinion 
as competent evidence to substantiate the claim that the 
Veteran's death was caused by service-connected bronchitis with 
emphysema, associated with inactive pulmonary tuberculosis and 
inactive tuberculous pleurisy or that the service-connected 
bronchitis with emphysema, associated with inactive pulmonary 
tuberculosis and inactive tuberculous pleurisy, contributed to 
the cause of the Veteran's death. 

Although the Appellant is competent to relate a contemporaneous 
medical diagnosis or opinion and symptoms that later support a 
diagnosis or opinion by a medical professional, there is no 
contemporaneous medical opinion or other opinion of a medical 
professional that relates the Veteran's death to the service-
connected bronchitis with emphysema, associated with inactive 
pulmonary tuberculosis and inactive tuberculous pleurisy as the 
principal cause or a contributory cause of the Veteran's death. 

While the Appellant has cited to medical articles, a medical 
article may be regarded as competent evidence where standing 
alone, the article discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Wallin v. West, 
11 Vet. App. 509, 513 (1998).

The Appellant's representative argues that there is a linked 
between acute myocardial infarction and tuberculosis, citing a 
list of medical articles. 


The mere listing of medical articles without conclusions does not 
constitute competent evidence of the alleged medical nexus, that 
is, linking coronary artery disease to pulmonary tuberculosis.  
See Sacks v. West, 11 Vet. App. 314, 317 (medical articles that 
are inconclusive do not establish the plausibility of causation).  

On the question of causation the only competent evidence of 
record is the death certificate, signed by the attending 
physician, who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion, which shows 
that the Veteran died of acute myocardial infarction due to 
underlying coronary artery disease and no other condition was 
listed as the cause of death or as contributing to the cause of 
death.  

As there is no competent evidence of a possible association 
between the fatal coronary artery disease and the service-
connected bronchitis with emphysema, associated with inactive 
pulmonary tuberculosis and inactive tuberculous pleurisy, as 
there is no competent evidence that the service-connected 
bronchitis with emphysema, associated with inactive pulmonary 
tuberculosis and inactive tuberculous pleurisy, singly or jointly 
with coronary artery disease, caused the Veteran's death, and as 
there is no competent evidence that the service-connected 
bronchitis with emphysema, associated with inactive pulmonary 
tuberculosis and inactive tuberculous pleurisy, apart from 
coronary artery disease, contributed substantially or materially 
to the cause of the Veteran's death, VA is not required to 
further develop the claim by obtaining a VA medical opinion under 
the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).





It is the Appellant's general evidentiary burden to establish all 
elements of a claim, including the nexus or causation requirement 
under 38 C.F.R. § 3.312.  38 U.S.C.A. § 5107(a).  Fagan v. 
Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such 
competent evidence, the preponderance of the evidence is against 
the claim that the service-connected bronchitis with emphysema, 
associated with inactive pulmonary tuberculosis and inactive 
tuberculous pleurisy, either caused or contributed to the cause 
of the Veteran's death.

As the preponderance of the evidence is against the claim of 
service connection for the cause of the Veteran's death, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1310 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


